MORGAN, Judge.
Defendant, Robert Allen Green, having been charged with robbery in the first degree, was tried to a jury which found him guilty and fixed punishment at eight years confinement. Section 560.120, RSMo 1959, V.A.M.S.
No motion for new trial was filed and judgment was entered in accordance with the verdict. However, after an untimely appeal, which this court authorized without being advised that no alleged trial errors had been preserved for review by the filing of a motion for new trial, defendant by brief and oral argument now asserts: (1) that one question directed to him by the state during cross-examination touched on a “matter” not referred to by him in his examination in chief in violation of Section 546.260, RSMo 1959, V.A.M.S., and (2) an offer of surrebuttal testimony by a defense witness was improperly denied because the witness had flauntingly violated the rule excluding witnesses at the trial.
We, again, state: “The fact that a motion for new trial was not filed precludes us from consideration of matters required to be preserved in a motion for new trial.” State v. Malloyd, Mo., 394 S.W.2d 405; State v. White, Mo., 403 S.W.2d 603. Nevertheless, we do note that both alleged errors fall within areas of the law that have been exhaustively reviewed and defined in many opinions of this court. State v. McGee, 188 Mo. 401, 87 S.W. 452; State v. Kaufman, Mo., 254 S.W.2d 640 [1-3]; State v. Dill, Mo., 282 S.W.2d 456 [13-14]; State v. Scown, Mo., 312 S.W.2d 782 [2]; State v. Thompson, Mo., 363 S.W. 2d 711 [8-9]; State v. Scott, Mo., 299 S.W. 2d 526.
As required by Supreme Court Rule 28.02, V.A.M.R. we have examined and found the information, verdict, judgment and sentence to be sufficient.
Court appointed counsel, members of the Legal Aid and Defender Society of Greater Kansas City, has been provided at all stages of this proceeding, and from the record we find no miscarriage of justice. Supreme Court Rule 27.20(c).
The judgment is affirmed.
All of the Judges concur.